Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 29, 2020

The Court of Appeals hereby passes the following order:

A20A1113. TERRENCE BOLDEN v. SU-TAXI CAB, INC. et al.

      In this personal injury action, plaintiff Terrence Bolden filed a direct appeal
from the trial court’s amended judgment awarding him damages in the amount of
$1,436, and the court’s order denying his motion to set aside and for new trial.
However, we lack jurisdiction.
      Appeals in actions for damages in which the judgment is $10,000.00 or less
require compliance with the discretionary appeal statute. OCGA § 5-6-35 (a) (6), (b);
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because the
judgment entered was less than $10,000, Bolden was required to file a discretionary
application in order to appeal. See Jennings, 235 Ga. App. at 357; see also Hill v.
Rose Elec. Co., 220 Ga. App. 603, 604 (469 SE2d 844) (1996). His failure to do so
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/29/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.